DETAILED ACTION
This office action is in response to communication filed on 05/12/2021. Claims 1 – 17 are pending on this application.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Chiu et al. Pub. No. 2018/0219558.
Fig. 2 of Chiu et al. discloses a residue transfer loop (RESIDUE) comprising a sampling switch module (VSP, VSN sampling switches), a logic controlling circuit (ASAR LOGIC), a residue holding capacitor module (Catt), a digital-to-analog converter (DAC) capacitor array (digital switching capacitor array), a residue transfer module (transfer switches Øo and Øe), wherein, the DAC capacitor array comprises a first DAC capacitor array (top digital switching capacitor array) and a second DAC capacitor array (bottom digital switching capacitor array) constituting a differential structure (differential structure of Fig. 2); a first terminal of the sampling switch module (first  terminal  of sampling switch VSP)  is configured to input differential analog signals (Vsp) , a second terminal of the sampling switch module (output terminal  of VSP sampling switch)  is connected with a first terminal of the DAC capacitor array (common output terminal of capacitors  of top digital switching capacitor array), a second terminal of the DAC capacitor array (second terminal of Capacitors in of top digital switching capacitor array) , a first controlled terminal of the residue transfer module (terminal of Residue)  and an input terminal of a comparator (comparator in Fig. 2)  are connected; the logic controlling circuit (ASARLOGIC) is configured to sequentially output control signals (output switching control signals of ASARLOGIC) according to a preset time interval in a preset period ( Øo and Øe) the sampling switch module (VSP, VSN sampling switches), the reset switch module is configured to reset charges of the 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: a current rudder, a reset switch module and a charge sharing switch module;  a first terminal of the charge sharing switch module a first controlled terminal of the residue transfer module and an input terminal of the residue transfer module is connected with a power output terminal of the current rudder, an output terminal of the residue transfer module is connected with a first terminal of the residue holding capacitor module, a second terminal of the charge sharing switch module and a first terminal of the reset switch module, a second terminal of the residue holding capacitor module and a second terminal of the reset switch module are grounded, and a controlled terminal of the sampling switch module, a second controlled terminal of the residue transfer module, a controlled terminal of the charge sharing switch module and a controlled terminal of the reset switch module are all connected with a controlling terminal of a logic controlling circuit; the current rudder is configured to output a static working current; the residue transfer module is configured to output the static working current from the current rudder to the residue holding capacitor module for charging based on the differential residue signals and a control of the logic controlling circuit after receiving the differential residue signals from the DAC capacitor array; and 18the charge sharing switch module is configured to share charges between the residue holding capacitor module and the 

With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination do/does not teach: a current rudder, a reset switch module and a charge sharing switch module; an input terminal of the residue transfer module is connected with a power output terminal of the current rudder, an output terminal of the residue transfer module is connected with a first terminal of the residue holding capacitor 20module, a second terminal of the charge sharing switch module and a first terminal of the reset switch module, a second terminal of the residue holding capacitor module and a second terminal of the reset switch module are grounded sampling; and a controlled terminal of the sampling switch module, a second controlled terminal of the residue transfer module, a controlled terminal of the charge sharing switch module and a controlled terminal of the reset switch module are all connected with a controlling terminal of the logic controlling circuit; the current rudder is configured to output a static working current; the reset switch module is configured to reset charges of the residue holding capacitor module under control of the logic controlling circuit; the sampling switch module is configured to start under control of the logic controlling circuit, input the differential analog signals from external to the DAC capacitor array, thereby the differential analog signals are sampled by the DAC capacitor array and differential residue signals are output; the residue transfer module is configured to output the static working current from the current rudder to the residue holding capacitor module for charging based on the differential residue signals and a control of the logic controlling circuit after receiving the differential residue signals from the DAC capacitor array; and the charge sharing switch module is configured to share charges between the residue holding capacitor module and the DAC capacitor array under control of the logic controlling circuit after the DAC 

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

1/27/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845